Citation Nr: 1416959	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-02 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant was a member of the Kentucky Army National Guard from August 1989 to August 1995.  He served a period of active duty for training (ACDUTRA) from May 1990 to September 1990 and annual training in July 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in April 2010.  A statement of the case (SOC) was issued in August 2010 and a substantive appeal was received in February 2011.    

An October 2007 Board decision denied service connection for an acquired psychiatric disability.  In May 2009, the appellant submitted a claim to reopen this service connection claim.  The RO denied the claim for an acquired psychiatric disability in September 2009, citing to a lack of submission of new and material evidence.  The appellant then filed another claim to reopen the service connection claim in November 2009 and submitted additional medical evidence.  The RO again declined to reopen the claim for service connection for an acquired psychiatric disability in a March 2010 rating decision and a subsequent August 2010 statement of the case (SOC).  The appellant then timely appealed that determination and the current appeal ensued.

The issue of total disability due to individual unemployability (TDIU) has been raised (see April 2010 NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In an October 2007 decision, the Board denied service connection for a psychiatric disorder and the decision became final.

2. Since the final October 2007 Board decision denying service connection for a psychiatric disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  The criteria to reopen the claim for service connection for a psychiatric disorder based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c). 

The Board finds that all notification action needed to make a decision as to the claim being decided herein has been accomplished.  Through August 2009 and December 2009 notice letters, the RO notified the appellant of the information and evidence needed to substantiate his claim.  Given his claim to reopen a previously denied service connection claim, the appellant was told that new and material evidence was needed, new and material evidence was defined, and the appellant was told when and why the claims were previously denied in accordance with Kent v. Nicholson, 20 Vet.  App. 1 (2006).  The notice letters also informed the appellant of the information and evidence necessary to substantiate his claims of service connection.  Moreover, the notice letters provided the appellant with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet.  App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).

The Board also finds that the August 2009 and December 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the appellant to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The appellant's service treatment records, multiple private treatment records identified by the appellant and his SSA records have also been obtained and associated with the claims file.


II. Analysis 

The appellant seeks to reopen his claim of entitlement to service connection for an acquired psychiatric disability, claimed as schizophrenia.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The term "active military, naval or air service" is further defined as (1) active duty or a period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases,  incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

As such, for purposes of VA benefits, the key periods are those specific, discrete periods of active duty; any particular dates of active duty training during which the Veteran incurred or aggravated a disease or injury in line of duty; or a particular date of inactive duty training during which the Veteran incurred or aggravated a disease in line of duty.  Thus, simply being affiliated with a National Guard unit would not itself establish a basis for entitlement to VA benefits for any disability arising over the course of that same period.  Rather, as indicated, to establish VA service connection benefits, the claimed disability must have begun or been aggravated in line of duty during a specific period of active duty; during a specific period of ACDUTRA; or have resulted from an injury in line of duty during a period of INACDUTRA. 

In this case, because an acquired psychiatric disability is a disease, service connection would not be available if it was found to have been incurred during a period of inactive duty for training.  To warrant service connection for an acquired psychiatric disability, it would need to be shown that it was incurred or aggravated during a period of either ACDUTRA or active duty. 

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

In October 2007, a Board decision denied the claim for service connection for an acquired psychiatric disability on the basis that the evidence did not show that a current psychiatric disability had its onset or was otherwise related to the appellant's ACUDTRA service.  A motion for reconsideration was denied in June 2008 and the decision became final.

The evidence of record at the time of the October 2007 Board decision included service treatment records and private medical records as well as statements from the appellant, the appellant's father, the appellant's mother, and "buddy statements" from individuals who witnessed the appellant's time in the National Guard.

In a September 2009 rating decision, the RO denied to reopen a claim of service connection for an acquired psychiatric disability.  The appellant did not appeal this rating decision.  The appellant filed a subsequent claim to reopen in November 2009 which was denied by the RO in March 2010 and for which he perfected a timely appeal.  However, in March 2010 and August 2010, within one year of the September 2009 rating decision, the appellant submitted non-duplicative private treatment records and records from the Social Security Administration.

Private medical records received in June 2009 from Mountain Comprehensive Care Centers from March 2005 to October 2005 discuss the appellants continuing treatment for schizophrenia.  There is no discussion of his National Guard service.

Private treatment records received in March 2010 from Highland Regional Medical Center from October 2009 show treatment for rectal discomfort. 

Social Security Administration records received in August 2010 shows the appellant began receiving disability benefits in January 1992 and largely consist of previously submitted private treatment records which have already been considered by the RO and while demonstrate a diagnosis of schizophrenia, do not relate the appellants psychiatric disability to his ACUDTRA service.  

Clearly, the private medical records received in June 2009 and March 2010 and records submitted by SSA received in August 2010 are new as they were never previously submitted to agency decisionmakers.  However, while these records are "new" in that they were not previously considered, the records are not material in that they only describe a diagnosis of schizophrenia, without giving any indication that schizophrenia either began during or was otherwise caused or aggravated by the appellant's military service.  Because the records provide no new information associating the condition with service, they are not considered to be material.

Thus, as described, new and material evidence has not been presented, and the appellant's request to reopen his previously denied claim is denied.  As noted above, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim and could at least trigger the duty to assist by providing a medical opinion.  Shade v.  Shinseki, 24 Vet. App. 110, 118 (2010).  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The Board acknowledges that this is a low threshold, but it is a threshold nonetheless, and as described the evidence that has been added since October 2007 does not reach that threshold.  To address Shade more precisely, this evidence  would not trigger any additional duty to assist on the part of VA, as none of it even suggests that the appellant's acquired psychiatric disability had its onset during a period of ACDUTRA training or was aggravated therein.  The low threshold has not been met.

As such, the appellant's request to reopen his previously denied claim for service connection for schizophrenia is denied. 


ORDER

New and material evidence has not been received to reopen the claim of service connection for psychiatric disability.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


